Exhibit Somerset Hills Bancorp Announces Appointment of Banking Veteran William S. Burns as Chief Financial Officer · Thursday April 2, 2009, 5:00 pm EDT BERNARDSVILLE, N.J., April 2, 2009 (GLOBE NEWSWIRE) Somerset Hills Bancorp (NasdaqGM:SOMH - News) (the “Company”), the holding company for Somerset Hills Bank (the “Bank”), announced today that the Company's Board of Directors approved the appointment of William S. Burns as Chief Financial Officer of the Company and Bank. The appointment is effective April 2, 2009. Mr.
